Opinion by
Mr. Chief Justice Sterrett,
This action was brought against the defendants, partners, etc., in the name of the “ Philadelphia Stock Exchange,” to recover the sum of $2,461.25, net proceeds of the membership of plain-tiff’s testator in said stock exchange sold by them under a special power of attorney executed and delivered by her to them for that purpose, etc., as fully set forth in her statement of claim.
Without traversing or denying any of. the material averments of fact contained in said statement, the defendants, by way of confession and avoidance, rely on the averments contained in their affidavit and supplemental affidavit of defense. The learned court below adjudged those averments insufficient and entered the judgment from which this appeal was taken.
In the supplemental affidavit it is averred in substance that plaintiff’s testator was a member of L. H. Taylor & Co., all the members of which firm, at the time of testator’s death and prior thereto, were individually members of the stock exchange; that the surviving members of said firm filed a claim against testator’s membership in the stock exchange for indebtedness to said firm, which indebtedness by the constitution and by-laws of said exchange is given a preference; that said claim was duly proved to the satisfaction of the arbitration committee; that upon the award being made the money was paid to the surviving partners, and the defendants now hold no money due or owing to the plaintiff.
The constitution of the exchange, which by reference is made part of the affidavit of defense, provides in article V. section 5, for an arbitration committee, whose duties it shall be to investigate and decide all claims and matters of difference between members of the exchange, which may be brought before it, arising from transactions in bonds, bullion, stocks, or other securities, or from any transactions in money.”
Section 4 of article XI., providing for the case of “ any member wishing to sell his membership,” directs when and how it shall be done, how and to whom the proceeds shall be applied, and to whom the residue, if any, shall be paid, etc. •
Section 5 of same article makes provision for sale or transfer of membership “when a member dies,” and directs how the proceeds thereof shall be applied, and to whom the residue, if any, shall be paid, etc.
*295Section 10 of same article declares: “ The liability of every membership, whether solvent or insolvent, to its owner’s creditors in the stock exchange shall include all indebtedness to a firm, any member of which is also a member of the exchange, contracted during the existence of the copartnership.”
From a careful consideration of the constitution of the stock exchange, especially the provisions above referred to, it is quite apparent that the purpose is to provide for settlement of claims pertaining to the business of said exchange, or other business similar thereto, or, as expressed in section 4 article XI., “ for transactions arising in or relating to the business of banker or stock exchange broker.” The enumeration of the powers of the “ arbitration committee,” which are referred to in several of said sections and must be read into them, is conclusive of this construction. The maxim, inclusio unius est exclusio alterius, is clearly applicable. Assuming that we are correct in thus construing the constitution, it necessarily follows that it is not every kind of indebtedness between members that is allowed the preference provided for, but only such kinds of indebtedness as are specified in the constitution.
As quoted in full in the affidavit of defense, the claim filed by the surviving members of testator’s firm is as follows: “ As the late Mr. William Allison Cochran was indebted to our firm at the time of his death for something over $3,000, we hereby file a claim against his membership in the exchange for $3,000.” There is no designation here of the character of the claim, nothing to show that it is “ for transactions arising in or relating to the business of banker or stock exchange broker,” nor is there anything to even indicate that the claim was “ contracted during the existence of the copartnership.” The affidavit of defense may be searched in vain for anything like a definite averment of the nature of the claim. The nearest approach thereto is a possible inference that the claim was of the kind contemplated by the constitution. It is stated in the affidavit that, “ It was in consequence (of the notice) determined by the Philadelphia Stock Exchange that the aforesaid claim of Lewis H. Taylor & Co., should be arbitrated regularly by the arbitration committee of that body,” and that the claim “was duly proved to the satisfaction of the arbitration committee.” While this may warrant an inference that the claim is of the kind contemplated *296by tbe constitution of tbe stock exchange, it falls very far short of the requirement of a specific statement in an affidavit of defense. As already stated, it is nowhere averred that the claim was for indebtedness “ contracted during the existence of the copartnership ” of Lewis H. Taylor and Co. as required by section 10 of article XI., supra. Even if that section indicated an intention to enlarge the class of claims to “ all indebtedness ” without regard to the character thereof (which it does not), it must have been contracted “ during the existence of the partnership,” and that fact should have been distinctly averred.'
We are therefore of opinion that the affidavits of defense were insufficient to prevent a summary judgment; and hence there was no error in making the rule for judgment absolute.
Judgment affirmed.